1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     LARRY SMITH,                                   Case No. 3:15-cv-00034-MMD-CBC

7                                      Petitioner,                    ORDER
             v.
8
      JAMES COX, et al.,
9
                                   Respondents.
10
11          In response to this Court’s order, Petitioner Larry Smith filed a declaration on May

12   18, 2018, stating that he abandoned unexhausted grounds 1(d), 1(e), 3, and 10 of his

13   habeas petition (ECF No. 51). On August 10, 2018, Respondents filed an answer to the

14   remaining grounds of the Petition (ECF No. 55). Now before the Court is Smith’s motion

15   “to recall all abandoned IAC [ineffective assistance of counsel] claims” (ECF No. 58). As

16   discussed below, the motion is denied.

17          Smith’s motion is properly construed as a motion for leave to amend the petition.

18   He informs the Court that on August 24, 2018, the Nevada Court of Appeals affirmed the

19   denial of his second state postconviction petition as procedurally barred because it was

20   untimely, successive, and an abuse of the writ. See Smith v. Nevada, Case No. 73719,

21   Dkt. No. 18-901910 (Nev. Ct. App. Aug. 24, 2018). Smith apparently presented claims of

22   ineffective assistance of counsel in his second state postconviction petition (see ECF No.

23   58 at 2). Presumably, although not entirely clear, Smith now seeks to amend his petition

24   to add the IAC claims that were unexhausted grounds 1(d) and 1(e). However, this Court

25   need not grant leave to amend if such amendment is futile. Fed. R. Civ. P. 15(a); see,

26   e.g., Caswell v. Calderon, 363 F.3d 832, 837 (9th Cir. 2004). Any claims Smith seeks to

27   add that he presented in the second state postconviction petition are procedurally

28   defaulted. Smith notes, with no elaboration, that he “likely qualifies” to invoke Martinez v.
1
     Ryan, to provide cause and prejudice to overcome the procedural default of these claims.
2
     566 U.S. 1 (2012). This is insufficient to demonstrate that amendment is not futile. Smith’s
3
     motion is denied as futile. The Court gives Smith 30 days to file a reply in support of his
4
     Petition, if any.
5
            Smith also filed two motions for a copy of the docket sheet, stating that he had not
6
     received any copies of anything filed after his motion to recall claims. However, nothing
7
     has been filed by Respondents since Petitioner filed that motion. Accordingly, the motions
8
     are denied.
9
            It is therefore ordered that Petitioner’s motion to recall all abandoned IAC claims
10
     (ECF No. 58) is denied.
11
            It is further ordered that Petitioner will have 30 days to file a reply, if any, in support
12
     of his Petition.
13
            It is further ordered that Petitioner’s two motions for copy of docket sheet (ECF
14
     Nos. 59, 60) are both denied.
15
            DATED THIS 22nd day of April 2019.
16

17
                                                         MIRANDA M. DU
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26

27
28


                                                     2
